Citation Nr: 1141628	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.  

2.  Entitlement to service connection for a right knee disability, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1968 to January 1993.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran within the one year period subsequent to that decision submitted additional evidence, so as to be considered as having been filed in connection with that claim, to allow for continuation or non-finality of that claim.  38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Specifically, to support a request for reconsideration of the claims for service connection for bilateral knee conditions, the Veteran in February 2007 submitted a February 2007 VA treatment letter providing an opinion that the Veteran's bilateral knee disorders were "more than likely related to the repeated trauma sustained while on active duty."  Thus, though the RO readjudicated the claims in August 2007, again denying service connection for disability of each knee and the Veteran thereafter submitted a notice of disagreement in September 2007, over a year after the RO's initial denial of service connection for bilateral knee conditions in June 2006, finality did not attach to the June 2006 denials of service connection for the bilateral knee conditions, and hence the appealed claim arises from that June 2006 denial.  Cf., 38 C.F.R. § 20.302 (2011) (time limit for filing a notice of disagreement to initiate an appeal).  


FINDINGS OF FACT

The evidence for and against the Veteran's current bilateral knee disabilities having developed in service or being causally related to trauma to the knees in service is in equipoise.  



CONCLUSIONS OF LAW

1.  Affording the benefit of the doubt to the Veteran, the criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Affording the benefit of the doubt to the Veteran, the criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board herein grants the Veteran's claims for service connection for left and right knee disabilities.  This constitutes a complete grant of those benefits sought which are the subject of this appeal.  Hence, further discussion of VCAA's notice and assistance requirements with regard to these appealed claims is unnecessary.


II.  Claims for Service Connection for Bilateral Knee Disabilities

The Veteran contends that he developed disabilities in both knees as a result of activities in service, inclusive of road marches carrying heavy pack, jumps, and other physical training, and that he self-treated for these conditions with over-the-counter pain medications (asserted in his September 2007 notice of disagreement) or ice packs (asserted to a VA treating physician in February 2007) without seeking medical attention while in service.  

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In his notice of disagreement dated in September 2007, the Veteran asserted that he had pain in his knees in service, and that he complained of his knees in service, but that he had duties in service and thus simply took over-the-counter pain medications for his in-service bilateral knee pain.  The Veteran in that notice of disagreement called attention to the medical opinion letter he had submitted by his treating VA physician.  

The Veteran's VA treatment records include February 1999 x-ray findings of right knee of degenerative joint disease and July 2006 x-rays findings of left knee degenerative joint disease.  Subsequent VA treatment records support findings of degenerative conditions of both knees.  VA treatment records do not reflect VA care prior to November 1996.  A November 1996 VA new patient treatment record informs of a history of 25 years in the Army, working mostly in aviation and retiring in 1993 as a Master Sergeant.  The Veteran then reported currently working as a golf instructor at a golf course.  VA treatment records from 2000 onward document ongoing obesity.  

A VA treatment evaluation in February 2007 includes findings of internal derangement of the left knee as well as degenerative joint disease of both knees.  That February 2007 record includes a medical opinion by the treating physician that the Veteran's degenerative changes in both knees were more likely than not due to the Veteran's repeated trauma associated with his active duty activities.  That opinion was based on the Veteran's self report of difficulties with the knees in service including pain and swelling which developed following road marches carrying heavy packs and with other physical training.  The Veteran then reported that following such in-service activities productive of pain and swelling in the knees, he would treat the knees with ice packs, but he did not seek medical attention at such times.  

The February 2007 examiner also noted that MRI findings of the left knee were also consistent with a degenerative tear of the medial meniscus.  

A December 2006 VA psychosocial evaluation, addressing psychological problems associated with posttraumatic stress disorder (PTSD), recorded a self-reported history of 16 months total spent in war zones including in Vietnam from 1968 to 1969, and in Turkey from 1989 to 1990, with a military occupational specialty (MOS) of aviation controller and repairman.  He was noted to be employed for the past two years as a golf club manager.  He reported having ongoing pain in the knees.  

The Board notes the following elements of evidence tending to weigh against a link between current disability in either knee and service: absence of evidence corroborating the Veteran's assertions of repeated traumas to the knees in service; absence of service records of complaints, findings, or assessments of disabilities of the knees in service; in-service treatment findings in 1990 and 1991 noting swelling of the hands and a stiff back in the morning but no such documented in-service complaints of knee pain or stiffness or swelling; a career post service as a golf instructor at a golf course; and weight issues post service, which may be implicated in developing knee disabilities.  

The Board notes the following elements of evidence tending to support the claims:  the Veteran's history of work as an aviation mechanic in service and the absence of evidence of specific injuries to the knees post service; the Veteran's assertions of self-treated knee difficulties in service including in his September 2007 notice of disagreement; and a treating VA physician's opinion that repeated in-service trauma likely caused current knee difficulties.  Given the Veteran's lengthy in-service career as an aviation mechanic and the absence of evidence to impeach the Veteran's credibility in his assertions of difficulties with the knees in service treated with ice packs or over-the-counter medications, the Board finds that the evidence of record is at least in equipoise - with due consideration of the Veteran's competence and reasonably credible in his assertions of in-service difficulties with the knees, and with due weight afforded to a VA treating physician's opinion favoring a link between current bilateral knee disability and in-service knee disability, with no contrary medical opinion weighing against the claims.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for disabilities of the left and right knees.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.303; Gilbert.


ORDER

Service connection for a left knee disability, to include degenerative joint disease, is granted.  

Service connection for a right knee disability, to include degenerative joint disease, is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


